FAWN & BUCK OPTION AND JOINT VENTURE AGREEMENT This Agreement is made as of October 15, 2009 BETWEEN: NORTH BAY RESOURCES INC., a corporation existing under the laws of the State of Delaware, United States of America and having an address at 2120 Bethel Road, Lansdale, PA 19446 (“North Bay”), AND: SILVER QUEST RESOURCES LTD., a corporation existing under the laws of British Columbia and having its head office at Suite 1410, 650 West Georgia Street, Vancouver, British Columbia, V6B4N8 (“Silver Quest”). WHEREAS: A. North Bay holds a 100% interest in four mineral claims covering a total of 406.7845 hectares located in the Omineca Mining Division, British Columbia (the “Property”) , as more particularly described in Schedule “A” hereto; and B. North Bay has agreed to grant Silver Quest the sole and exclusive right and option to acquire an undivided seventy-five percent (75%) right, title and interest in and to the Property whereupon a Joint Venture shall automatically be formed between the parties in accordance with the terms and conditions of this Agreement. For valuable consideration, the parties agree as follows: SECTION1. - INTERPRETATION. 1.1Definitions.In this Agreement terms and expressions given a defined meaning in any Schedule shall have the corresponding meaning in this Agreement and: (a) “Affiliate” has the meaning given to that term in the Securities Act (British Columbia); (b) “Agreement” means this Agreement, including the recitals and the Schedules, all as amended, from time to time; (c) “Claims” means the mineral claims set forth in Schedule “A” and any amended or relocated mineral claims therefore; (d) “Commercial Production” means, and is deemed to have been achieved, when the concentrator processing ores, for other than testing purposes, has operated for a period of 60 consecutive production days at an average rate of not less than 80% of design capacity or, if a concentrator is not erected on the Property, when ores have been produced for a period of 60 consecutive production days at the rate of not less than 80% of the mining rate specified in a feasibility study recommending placing the Property in commercial production; (e) “Diluted Interest Royalty” means the royalty retained by North Bay or Silver Quest, as the case may be, in accordance with Section 2.2 of Schedule “B” and calculated as more fully described in Schedule “C”; (f) “Effective Date” means the date of the Bulletin issued by the TSX Venture Exchange stating that the Venture Exchange has accepted this Agreement for filing; (g) “Expenditures” means, without duplication, all costs and expenses actually and directly incurred by a party on the Property including without limiting the generality of the foregoing, monies expended in doing geophysical, geochemical and geological surveys, drilling, drifting and other underground work, assaying and metallurgical testing and engineering, in acquiring Facilities, equipping the Property for and commencing Commercial Production, in paying the fees, wages, salaries, travelling expenses, and fringe benefits (whether or not required by law) of all persons engaged in work with respect to and for the benefit of the Property and which are attributable to such person’s work on the Property, in paying for the food, lodging and other reasonable needs of such persons while engaged in such work at the Property and including all costs at prevailing charge out rates for any personnel who from time to time are engaged directly in work on the Property, such rates to be in accordance with industry standards; (h) “Facilities” means all buildings, facilities, structures, fixtures and improvements brought onto or erected upon or attached to the Property; (i) “Joint Venture” means the joint venture which may be formed pursuant to Section 7; (j) “Joint Venture Assets” means, after the formation of the Joint Venture, the Property and all other assets of the Joint Venture; (k) “Joint Venture Interest” means the percentage undivided interest of each of North Bay and Silver Quest in the Joint Venture, which interest shall, at all times, correspond with and represent their respective percentage undivided interest in the Property and vice versa; (l) “Letter of Intent” means the letter from North Bay to Silver Quest respecting the rights and obligations set out herein dated October 2, 2009; (m) “Lien” means any lien, security interest, mortgage, charge, encumbrance, or other claim of a third party, whether registered or unregistered, and whether arising by agreement, statute or otherwise; (n) “Management Committee” means the committee established by the parties on the formation of the Joint Venture as described in Section 3 of Schedule “B”; (o) “MEMPR” means the Ministry of Energy, Mines and Petroleum Resources of the Government of the Province of British Columbia; (p) “MTO” means “Mineral Titles Online”, the web-based system of mineral titles administered and maintained by MEMPR; (q) “Operator” means the party responsible for carrying out, or causing to be carried out, all work in respect of the Property during the Option Period and the Joint Venture; (r) “Option” means the option granted to Silver Quest by North Bay in accordance with Section3.1; (s) “Party” means a party to this Agreement and “Parties” means all parties to this Agreement; (t) “Permitted Encumbrances” means: (i) liens for taxes, assessments and governmental charges which are not due or the validity of which is being diligently contested in good faith by or on behalf of the affected Party, (ii) liens incurred or created in the ordinary course of business as security in favor of the person(s) who is/are providing financing or conducting the development or operation of the Property to which such liens relate for either Party’s proportionate share of the costs and expenses of such development or operation, (iii) mechanics', builders' and materialmen's liens in respect of services rendered or goods supplied for which payment is not due, (iv) easements, rights of way, servitudes and other similar rights in land (including without limitation rights of way and servitudes for highways and other roads, railways, sewers, drains, gas and oil pipelines, gas and water mains, electric light, power, telephone, telegraph and cable television conduits, poles, wires and cables) which do not materially impair the use of the Property affected thereby, (v) the right reserved to or vested in any municipality or government or other public authority by the terms of any lease, license, franchise, grant or permit or by any statutory provision, to terminate any such lease, license, franchise, grant or permit or to require annual or other periodic payments as a condition of the continuance thereof, (vi) rights of general application reserved to or vested in any governmental authority to levy taxes on the Property or the income therefrom, and governmental requirements and limitations of general application as to production rates on the operations of the Property, and (vii) statutory exceptions to title, and the reservations, limitations, provisos and conditions in any original grants from the Crown of any of the minerals within, upon or under the Property; (u) “Program” means a written description, prepared by the Operator, outlining all Expenditures which the Operator contemplates incurring on the Property including a detailed description of all work which the Operator proposes to carry out on the Property pursuant to such Program; (v) “Property” has the meaning set forth in Recital A, together with any and all substitute or successor title thereto; (w) “Representative” means the individual appointed from time to time by a Party to act as such Party’s representative on the Management Committee; 1.2Extended Meanings.Unless otherwise specified, words importing the singular include the plural and vice versa.The term “including” means “including, without limitation.” 1.3Headings.The division of this Agreement into sections and the insertion of headings are for convenience of reference only and are not to affect the construction or interpretation of this Agreement. 1.4Severability.If any term of this Agreement is or becomes illegal, invalid or unenforceable, that term shall not affect the legality, validity or enforceability of the remaining terms of this Agreement. 1.5Entire Agreement.This Agreement constitutes the entire agreement between the parties with respect to the subject matter herein and supersedes all prior arrangements, negotiations, discussions, undertakings, representations, warranties and understandings, whether written or verbal. 1.6Time.For every provision in this Agreement, time is of the essence. 1.7Governing Law.This Agreement shall be governed by and shall be construed and interpreted in accordance with the laws of British Columbia and the laws of Canada applicable in British Columbia.The Parties irrevocably attorn and submit to the exclusive jurisdiction of the courts of the Province of British Columbia and the courts of appeal therefrom in respect of all matters arising out of or in connection with this Agreement. 1.8Currency. All dollar amounts referred to herein are expressed in Canadian dollars unless otherwise indicated. 1.9Statutory References.Each reference to a statute in this Agreement includes the regulations made under that statute, as amended or re-enacted from time to time. 1.10Schedules.The following Schedules are incorporated herein by reference as though contained in the body hereof.Wherever any term or condition of such schedules conflicts or is at variance with any term or condition in the body of this Agreement, such term or condition in the body of this Agreement shall prevail: Schedule Description Schedule “A” Description of the Property Schedule “B” Joint Venture Schedule “C” Diluted Interest Royalty SECTION 2 - REPRESENTATIONS AND WARRANTIES. 2.1North Bay hereby represents and warrants to Silver Quest that: (a) it is a corporation duly incorporated and organised and validly existing under the laws of the State of Delaware; (b) it has full corporate power, authority and capacity to enter into this Agreement and to carry out its obligations under this Agreement; (c) it has been duly authorized to enter into, and to carry out its obligations under, this Agreement and no obligation of it in this Agreement conflicts with or will result in the breach of any term in: (i)its articles or by-laws; or (ii)any other agreement to which it is a party; (d) it has duly executed and delivered this Agreement, which binds it in accordance with its terms; (e) with respect to the Claims: (i) to the best of its knowledge and belief the Claims were properly applied for and confer upon North Bay exclusive prospecting rights to the Property; (ii) to the best of its knowledge and belief all required location and validation work was properly performed; (iii) to the best of its knowledge and belief location notices and certificates were properly recorded and filed with the appropriate governmental agencies; (iv) to the best of its knowledge and belief all assessment work required to hold the Claims has been performed and all applicable governmental fees have been paid; (v) to the best of its knowledge and belief all affidavits of assessment work, evidence of payment of applicable governmental fees, and other filings required to maintain the Claims in good standing have been properly and timely recorded or filed with appropriate governmental agencies; and (vi) to the best of its knowledge and belief there are no conflicting mineral dispositions; (f) there are no outstanding agreements or options to acquire or purchase the Property or any interest in or any portion thereof and no person, firm or corporation has any proprietary or possessory or royalty interest in the Property other than Silver Quest pursuant to this Agreement; (g) the Property is properly and accurately described in Schedule “A” hereto; (h) North Bay has a 100% registered and beneficial interest in the Property and North Bay is in exclusive possession of the mineral rights for the Property and has the exclusive right to explore and exploit the Property; (i) to the best of its knowledge and belief the Property is free and clear of all Liens, defects in title and third party interests other than any royalties created by statute in favour of the Crown or any agency of the Crown; (j) to the best of its knowledge and belief there has been no known spill, discharge, deposit, leak, emission or other release of any contaminant, pollutant, dangerous or toxic substance, hazardous waste or material substance on, into, under or affecting the Property and no such contaminant, pollutant, dangerous or toxic substance, hazardous waste or material substance is stored in any type of container on, in or under the Property; (k) to the best of its knowledge and belief there are no pending or threatened actions, suits, claims or proceedings regarding North Bay or the Property and there are no outstanding notices, orders, assessments, directives, rulings or other documents issued in respect of the Property by any governmental authority; (l) to the best of its knowledge and belief no reclamation, rehabilitation, restoration or abandonment obligations exist with respect to the Property; and (m) North Bay has delivered to Silver Quest all information concerning title to the Property in its possession or control. 2.2 Silver Quest hereby represents and warrants that: (a) it is a corporation duly incorporated and organised and validly existing under the Business Corporations Act (British Columbia); (b) it has full corporate power, authority and capacity to enter into this Agreement and to carry out its obligations under this Agreement.It is qualified to carry on business in British Columbia; (c) it has been duly authorized to enter into, and to carry out its obligations under, this Agreement and no obligation of it in this Agreement conflicts with or will result in the breach of any term in: (i)its articles or by-laws; or (ii)any other agreement to which it is a party; (d) it has duly executed and delivered this Agreement, which binds it in accordance with its terms and (e) there is no action, suit, litigation, arbitration, investigation, inquiry or other proceeding in progress, or, to the best of Silver Quest’s knowledge, pending or threatened against or relating to Silver Quest or its material assets and there is no circumstance, matter or thing known to Silver Quest which might give rise to any such proceeding or to any governmental investigation relative to Silver Quest and there is not outstanding against Silver Quest any judgment, decree, injunction, rule or order of any court, government department, commission, agency or arbitrator. 2.3Each Party’s representations and warranties set out above, will be relied on by the other Party in entering into the Agreement and shall survive the execution and delivery of the Agreement.Each Party shall indemnify and hold harmless the other Party for any loss, cost, expense, claim or damage, including legal fees and disbursements, suffered or incurred by the other Party at any time as a result of any misrepresentation or breach of warranty arising under the Agreement. SECTION 3 - OPTION. 3.1For and in consideration of the payment by Silver Quest to North Bay of twenty-five thousand ($25,000) dollars and the issuance of 50,000 shares in the capital of Silver Quest (“Shares”) within five (5) business days after the Effective Date, North Bay hereby grants to Silver Quest the sole and exclusive right and option to acquire an undivided 75% Joint Venture Interest in the Property pursuant to the Option as set out herein. 3.2In order to maintain the Option in good standing and to earn an undivided 75% Joint Venture Interest in the Property, Silver Quest must incur at least two hundred fifty thousand ($250,000) dollars in Expenditures on or before the first anniversary of the Effective Date and make subsequent cash payments, share issuances and Expenditures as follows: On or before Cash Payments Silver Quest Shares Cumulative Expenditures First anniversary of the Effective Date $25,000 50,000 $250,000 Second anniversary of the Effective Date $25,000 50,000 $675,000 Third anniversary of the Effective Date $25,000 Nil $1,100,000 Fourth anniversary of the Effective Date $Nil Nil $1,500,000 3.3Expenditures in excess of the amounts stipulated in Section 3.2 may be carried forward and credited against Expenditures required in subsequent years. 3.4Silver Quest will have the right to terminate this Agreement at any time up to the date of exercise of the Option by giving notice in writing of such termination to North Bay, and in the event of such termination, this Agreement will, except for the provisions of Section5.2, be of no further force and effect save and except for any obligations of Silver Quest incurred prior to the effective date of termination.If Silver Quest fails to incur the Expenditures set out in Section 3.2 within the time provided therein the Option will terminate and Silver Quest’s only obligations will be as set out in Section 3.5Once Silver Quest has exercised the Option, Silver Quest will be deemed to have acquired an undivided seventy-five percent (75%) Joint Venture Interest subject to this Agreement. 3.6The Option is an option only and except as specifically provided otherwise, nothing herein contained will be construed as obligating Silver Quest to do any acts or make any payments hereunder except as otherwise set forth, and any act or acts or payment or payments as may be made hereunder will not be construed as obligating Silver Quest to do any further act or make any further payment or payments. 3.7During the term of the Option, record title to the Property will be held by Silver Quest, it being understood that such transfer of legal and recorded title to the Property will be for administrative convenience only and that Silver Quest will hold such title in trust for the Parties in accordance with their interests under this Agreement and that a beneficial interest in the Property will pass to Silver Quest only upon exercise of the Option in accordance with the terms of this Agreement. 3.8During the term of the Option, Silver Quest shall provide documentation to North Bay not less than 30 days prior to the expiry date of any of the Claims constituting the Property showing that the expiry date of said Claim(s) has been extended as the result of filing assessment work or payment of cash-in-lieu. 3.9To give effect to Section 3.7, North Bay shall, upon receipt of notice from Silver Quest that the TSX Venture Exchange has accepted the Agreement for filing, initiate the transfer of the Claims to Silver Quest (Free Miner Certificate # 110051596, Client #144280) by completing the “Bill of Sale – Initiation” documentation and filing such documentation on the MEMPR MTO system and shall forthwith thereafter advise Silver Quest by telephone or email that such transfer was initiated. 3.10Forthwith after being advised by North Bay pursuant to Section 3.9, Silver Quest shall accept and complete the transfer of the Claims by completing the “Bill of Sale – Completion” documentation and filing such documentation on the MEMPR MTO system.Silver Quest shall forthwith thereafter make the payment and issue the shares pursuant to Section 3.1. SECTION 4 - COVENANTS OF NORTH BAY. 4.1During the Option, North Bay will: (a) make available to Silver Quest and its representatives all available relevant technical data, geotechnical reports, maps, digital files and other data with respect to the Property in North Bay’s possession or control, including soil samples, and all records and files relating to the Property and permit Silver Quest and its representatives at their own expense to take abstracts therefrom and make copies thereof; (b) promptly provide Silver Quest with any and all notices and correspondence from government agencies in respect of the Property; (c) cooperate fully with Silver Quest in obtaining any surface and other rights on or related to the Property as Silver Quest deems desirable; (d) grant to Silver Quest, its employees, agents and independent contractors, the sole and exclusive right and option to: (i) enter upon the Property; (ii) have exclusive and quiet possession thereof; (iii) do such prospecting, exploration, development or other mining work thereon and thereunder as Silver Quest in its sole discretion may consider advisable; (iv) bring and erect upon the Property such equipment and facilities as Silver Quest may consider advisable; and (v) remove from the Property and dispose of material for the purpose of testing; and (e) except to the extent agreed to be done by Silver Quest, hereunder, comply with all requirements and obligations of the Property and not take any action which may adversely affect the interest of Silver Quest in the Property. SECTION 5 - COVENANTS OF SILVER QUEST. 5.1 During the Option Silver Quest shall: (a) comply with the provisions of Section 3.1 hereof; (b) keep the Property free and clear of all Liens arising from its operations hereunder (except liens for taxes not yet due, other inchoate liens or liens contested in good faith by Silver Quest) and proceed with all diligence to contest or discharge any Lien that is filed; (c) pay or cause to be paid all workers and wage earners employed by it or its contractors on the Property, and pay for all materials, services and supplies purchased or delivered in connection with its activities on or with respect to the Property; (d) permit North Bay, or its representatives duly authorized by it in writing, at its own risk and expense, access to the Property at all reasonable times and to all exploration information and data, all maps, drill logs, assay results and program budgets, records and reports, in paper or electronic form, if any, prepared by Silver Quest in connection with work done on or with respect to the Property, and furnish North Bay within sixty (60) days of the completion of a Program (for greater certainty, a Program will not be completed until Silver Quest has received all exploration data and reports generated by service companies conducting the Program), with a report with respect to the work carried out by Silver Quest pursuant to such Program and material results obtained; (e) conduct all work on or with respect to the Property in a careful and minerlike manner and in compliance with all applicable federal, provincial and local laws, rules, orders and regulations, and indemnify and save North Bay harmless from any and all claims, suits, demands, losses and expenses including, without limitation, with respect to environmental matters, made or brought against it as a result of work done or any act or thing done or omitted to be done by Silver Quest on or with respect to the Property; (f) at the completion of each work program Silver Quest shall submit a Statement of Work to the MEMPR via MTO to apply the work expenditures towards the Claims to maintain them in good standing; and (g) maintain adequate insurance coverage in accordance with normal industry standards and practice . 5.2In the event of termination of the Option for any reason other than through the exercise thereof, Silver Quest will: (a)leave the Property: (i) in good standing with respect to the filing of assessment work for a period of twenty-four (24) months from the date of termination, and free and clear of all Liens arising from its operations hereunder, (ii) in a safe and orderly condition, and (iii) in a condition which is in compliance with all rules and orders of governmental authorities with respect to reclamation and rehabilitation of all disturbances resulting from Silver Quest’s use and occupancy of the Property; (b) deliver to North Bay, within ninety (90) days of a written request therefor, a report on all work carried out by Silver Quest on the Property (limited to factual matters only) together with copies of all sample location maps, drillhole assay logs, assay results and other technical data compiled by Silver Quest with respect to the Property; (c) within two business days of the termination date, initiate the transfer of record title to the Property to North Bay (Free Miner Certificate # 110043840, Client # 204090) by completing the “Bill of Sale – Initiation” documentation and filing such documentation on the MEMPR MTO system and shall forthwith thereafter advise North Bay by telephone or email that such transfer was initiated; and (d) have the right (and, if requested by North Bay within ninety (90) days of the effective date of termination, the obligation) to remove from the Property all facilities erected, installed or brought upon the Property by or at the instance of Silver Quest. SECTION 6 - MUTUAL COVENANTS 6.1During the currency of this Agreement, the Parties shall: (a) not do any other act or thing which would or might in any way adversely affect the rights of the Parties hereunder, (b) promptly provide all Parties with any and all notices and correspondence received from government agencies in respect of the Property; and (c) cooperate fully with each other in conducting exploration and in obtaining any surface and other rights on or related to the Property as is reasonably required. SECTION 7 -THE JOINT VENTURE. 7.1If Silver Quest exercises the Option as set out in Section 3, then a Joint Venture will be automatically formed between North Bay and Silver Quest with respect to the Property in accordance with Section 7.2 and the Property shall automatically become a Joint Venture Asset. 7.2If a Joint Venture is formed pursuant to Section 7.1, the initial terms of the Joint Venture agreement shall be as set out in Schedule“B” attached to this Agreement.Any issues that arise in the course of the Joint Venture activities prior to completion of a formal joint venture agreement in substantially the form referenced in the Continuing Legal Education of British Columbia Mining Law Materials of June 1999 (“CLEJV”) which are not covered by Schedule “B” shall be governed by the terms contained in the form of the CLE JV, however, the terms of Schedule“B” shall prevail in the event of any inconsistency with the form of the proposed CLEJV until the CLE JV is completed and executed. 7.3Cumulative
